Case 18-03769        Doc 46     Filed 03/11/19     Entered 03/11/19 15:44:45          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 03769
         Carlos E Cortes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/12/2018.

         2) The plan was confirmed on 05/23/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/14/2018.

         5) The case was Dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-03769             Doc 46         Filed 03/11/19    Entered 03/11/19 15:44:45              Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $3,450.00
           Less amount refunded to debtor                              $3,171.32

 NET RECEIPTS:                                                                                             $278.68


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              -$16.00
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         -$16.00

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 Allied Collection Services              Unsecured           0.00           NA            NA            0.00       0.00
 American First Finance                  Secured            94.68         94.68         94.68          94.68       0.00
 American First Finance                  Secured        1,140.12       1,140.12      1,140.12        200.00        0.00
 Armor Systems Co                        Unsecured           0.00           NA            NA            0.00       0.00
 Barclays Bank Delaware                  Unsecured         538.00           NA            NA            0.00       0.00
 Capital One                             Unsecured           0.00           NA            NA            0.00       0.00
 Cavalry Portfolio Services              Unsecured           0.00           NA            NA            0.00       0.00
 Cavalry Portfolio Services              Unsecured           0.00           NA            NA            0.00       0.00
 Chgo Pm Cu                              Unsecured           0.00           NA            NA            0.00       0.00
 Chgo Pm Cu                              Unsecured           0.00           NA            NA            0.00       0.00
 Chgo Pm Cu                              Unsecured           0.00           NA            NA            0.00       0.00
 Chgo Pm Cu                              Unsecured           0.00           NA            NA            0.00       0.00
 Chgo Pm Cu                              Unsecured           0.00           NA            NA            0.00       0.00
 Chgo Pm Cu                              Unsecured           0.00           NA            NA            0.00       0.00
 Chgo Pm Cu                              Unsecured           0.00           NA            NA            0.00       0.00
 Chgo Pm Cu                              Unsecured           0.00           NA            NA            0.00       0.00
 Chgo Pm Cu                              Unsecured           0.00           NA            NA            0.00       0.00
 Chgo Pm Cu                              Unsecured           0.00           NA            NA            0.00       0.00
 Chgopatrl Cu                            Unsecured           0.00           NA            NA            0.00       0.00
 CHICAGO PATROLMANS FCU                  Unsecured           0.00           NA            NA            0.00       0.00
 Chicago Patrolmen's Fed Credit Union    Unsecured      9,947.00       9,947.60      9,947.60           0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,400.00       1,388.00      1,388.00           0.00       0.00
 Commonwealth Edison Company             Unsecured           0.00        709.79        709.79           0.00       0.00
 Fingerhut                               Unsecured         653.00           NA            NA            0.00       0.00
 First Investors Servicing Corp          Unsecured     12,941.00     12,641.60      12,641.60           0.00       0.00
 Global Financial Agency, LTD            Unsecured     10,000.00            NA            NA            0.00       0.00
 Illinois Lending Corporation            Unsecured           0.00        826.68        826.68           0.00       0.00
 Internal Revenue Service                Priority      19,843.00            NA            NA            0.00       0.00
 Luther Appliance & Fur                  Unsecured           0.00           NA            NA            0.00       0.00
 Mabt/contfin                            Unsecured           0.00           NA            NA            0.00       0.00
 Mason                                   Unsecured           0.00        571.98        571.98           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-03769             Doc 46   Filed 03/11/19    Entered 03/11/19 15:44:45               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
 Midland Funding LLC               Unsecured           0.00        294.53        294.53           0.00        0.00
 Midnight Velvet                   Unsecured         826.00           NA            NA            0.00        0.00
 Monterey Financial Svc            Unsecured           0.00           NA            NA            0.00        0.00
 Montgomery Ward                   Unsecured           0.00        826.66        826.66           0.00        0.00
 Opportunity Financial LLC         Unsecured           0.00           NA            NA            0.00        0.00
 Opportunity Financial LLC         Unsecured      3,491.00       3,721.34      3,721.34           0.00        0.00
 Pacific Monarch Resort            Unsecured           1.00           NA            NA            0.00        0.00
 Payliance                         Unsecured           0.00           NA            NA            0.00        0.00
 Portfolio Recovery                Unsecured         597.00           NA            NA            0.00        0.00
 Portfolio Recovery Associates     Unsecured         596.64        596.64        596.64           0.00        0.00
 Receivables Mgmt Partn            Unsecured         826.00           NA            NA            0.00        0.00
 Regional Acceptance Corporation   Secured             0.00    16,968.85     16,968.85            0.00        0.00
 Synchrony Bank/Amazon             Unsecured           0.00           NA            NA            0.00        0.00
 Synchrony Bank/Care Credit        Unsecured           0.00           NA            NA            0.00        0.00
 Turner Acceptance Crp             Unsecured      2,389.00            NA            NA            0.00        0.00
 Turner Acceptance Crp             Unsecured           0.00           NA            NA            0.00        0.00
 United States Dept Of Education   Unsecured     74,002.00     74,502.95     74,502.95            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                  $0.00
       Mortgage Arrearage                                      $0.00               $0.00                  $0.00
       Debt Secured by Vehicle                            $16,968.85               $0.00                  $0.00
       All Other Secured                                   $1,234.80             $294.68                  $0.00
 TOTAL SECURED:                                           $18,203.65             $294.68                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                $0.00
        Domestic Support Ongoing                                $0.00                $0.00                $0.00
        All Other Priority                                      $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $106,027.77                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                               -$16.00
           Disbursements to Creditors                               $294.68

 TOTAL DISBURSEMENTS :                                                                              $278.68




UST Form 101-13-FR-S (9/1/2009)
Case 18-03769        Doc 46      Filed 03/11/19     Entered 03/11/19 15:44:45            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
